DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopernicky (4,812,086).
	Kopernicky (4,812,086) disclose(s):
System, figure(s) 1;
Vacuum device 30;
Hose 62;
nozzle 22;
Main body 76 & 78;
Main body first open end, 52 & at 62;
Coupleable to a Vacuum hose at 62;
Main body second open end 60;
auxiliary body 72 & 74;
one Auxiliary air inlet(s) 54 comprising a first opening or first auxiliary opening as the language may be;
second auxiliary opening 58.

	Note Kopernicky (4,812,086) disclose(s): an auxiliary body extending along the Main body; & both passageways extending between the associated openings & open ends; & most significantly, the second auxiliary opening that opens into the Main body blocking the second open end.  Kopernicky (4,812,086) clearly disclose(s) an auxiliary body that extends beyond the Main body in within 24, but then comes around to terminate flush.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopernicky (4,812,086).
	Initially, the applicant is to recognize that a method reciting routine use of an apparatus is obvious in view of a reference(s) that disclose(s) all the structural feature(s) and/or limitation(s) recited in the method.  
	With regard to claim(s) 18, Kopernicky (4,812,086) disclose(s) covering the second open end in the same way it blocks as described supra.  
	With regard to claim(s) 19, Kopernicky (4,812,086) disclose(s) obstructing a portion of the first auxiliary opening as the segments decrease in diameter; i.e. where 72 meets 74.  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Kopernicky (4,812,086) to apply routine use in order to make use of the system.   

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651